DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but are not persuasive.
Regarding Drawing Objections, Applicant traverses the drawing objection based on the claimed “backhoe” and “lifting fork” not being shown, arguing that “in MPEP § 608.02, the statutory requirement is that applicant ‘furnish a drawing of the invention where necessary for the understanding of the subject matter sought to be patented’.” 
The Examiner responds that MPEP § 608.02 (and 35 U.S.C. § 113 and 37 C.F.R. § 1.81(a), as relied upon in Applicant’s arguments) are in reference to Applicant’s disclosure requirements, whereas 37 C.F.R. § 1.83(a) clearly states “[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims.”  The Drawing Objection is maintained.
Regarding the Official Notice taken by the Examiner in the rejection of Claim 7, Applicant appears to travers the Official Notice.
The Examiner responds that an art rejection has been provided as required (see MPEP 2144.03(C)).
Applicant argues that the amended claims are not obvious in view of Huang, stating that “the use of nuts and bolts to fasten two or more components is not an automatic (much less, "well-known") alternative to welding in all applications.”
The Examiner disagrees and notes that a detailed rejection is provided below.
In response to applicant's argument that Huang's design would most certainly change the center of gravity of a corresponding material mover, and it is doubtful that each element in Huang would be “small enough and light enough in weight to facilitate handling by a single operator” “working or alone or with readily available tools,” it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that McKee neither teaches nor suggests uncoupling a linkage.
The Examiner responds that McKee was relied upon for teaching a linkage, not coupling and uncoupling a linkage.  It was (and is) the Examiner’s position that coupling and uncoupling a linkage is within the knowledge of one of ordinary skill in the art.  Applicant’s arguments are not persuasive and the Examiner’s position is maintained.
Applicant argues that the Office Action asserts “the combination of Huang and McKee suggest uncoupling a linkage-but further asserting that Huang and McKee suggest ‘coupling a second linkage to the work implement and actuator’-in the place of the first linkage- ‘where the second linkage is longer than the first linkage.’”
The Examiner responds that Applicant’s understanding of the Office Action is incorrect. The Office Action specifically states that “it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Huang’s method of to include removing an extended link” and “it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have replaced the first linkage with a second, longer linkage” (Page 11).  Thus, with regard to Applicant’s cited arguments, the Examiner’s position is based on the knowledge of one of ordinary skill in the art and not on the disclosures of Huang and/or McKee.
Regarding the Examiner’s motivation for the obvious modification to include a second, longer link, Applicant argues that “neither Huang nor McKee discuss ‘pivot forward’ or ‘pivot back angles,’ nor is any justification provided as to why maintaining such undefined and undiscussed angles is advantageous.”
The Examiner responds that it is not necessary for specific features to be explicitly discussed or stated in the Specification, but can be discerned from the drawings “for what they reasonably disclose and suggest to one of ordinary skill in the art” (see MPEP 2125).  One of ordinary skill in the art, when viewing McKee’s Figure 1, would understand that bucket 18 pivots forward and back due to activation of ram 27.  One of ordinary skill in the art would also know that the pivot range of the bucket (or pivot forward and pivot back angles) is a designed feature of the bucket, intended for optimizing the functions of scrapping, scooping, hoisting, and dumping.  One of ordinary skill in the art would further know that, when the length Bx (annotated Figure 1, below) is increased by means such as by adding Huang’s extension, the length of Lx (annotated Figure 1, below) would also have to be increased by the same amount as Bx to maintain the designed pivot forward and pivot back angles.  To maintain the original link length while adding Huang’s extension would render the machine’s intended bucket function inoperable.  The Examiner further notes that the rationale to modify or combine Huang and McKee does not have to be expressly stated in the prior art, but may be impliedly contained in the prior art, or may be reasoned from knowledge generally available to one of ordinary skill in the art (MPEP 2144(I)).


    PNG
    media_image1.png
    832
    1132
    media_image1.png
    Greyscale

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “backhoe” and “lifting forks” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 107366317) in view of Schlecht (US 8,863,904).
	Huang discloses;
Claim 1. An extender for a material mover, the extender comprising: an extension plate (4) comprising 
(a) a recess (45) configured to be disposed around a top edge, a front edge and a bottom edge of a lifter arm on the material mover, and 
(b) an extended-lifter segment (segment of 4 beyond 3) with an implement-retention aperture (illustrated in Fig. 2) disposed at its end, opposite the recess; an inner cap plate (43) and an outer cap plate (44) that are disposed on either side of the lifter arm and the extension plate; each of the inner cap plate and outer cap plate being discrete components (inner and outer cap plates 43 and 44 appear to be discrete in Fig. 2 and would be discrete prior to assembly) a plurality of removable fasteners (7 and 51) that, when installed, couple the inner cap plate, the outer cap plate, the extension plate, and/or the lifter arm; and a securing pin (5) that engages the implement-retention aperture and an implement to secure the implement to the extension plate (Pg. 1-5 of machine translation and Fig. 1-3).  
	The Examiner notes that the term “and/or” in the limitation “a plurality of removable fasteners that, when installed, couple the inner cap plate, the outer cap plate, the extension plate, and/or the lifter arm” is understood to mean that the plurality of fasteners removably fasten any two of, or combination of, the listed components.  Thus, Huang anticipates the limitation in that Huang discloses the removable fasteners (7 and 51) coupling the extension plate and lift arm. 
Claim 2. The extender of claim 1, wherein the plurality of fasteners comprises one or more threaded bolts and nuts or one or more clevis pins (Pg. 4, Huang discloses 7 is a “locking bolt,” which is understood to be a threaded bolt).
Claim 3. The extender of claim 1, wherein the material mover is a front-end loader (Pg. 2 of machine translation).  
Claims 5-7. Huang further discloses that inner and outer cap plates have retention apertures (41), and a lift-arm retention aperture (21) (Fig. 1-2), and further discloses that inner and outer cap plates are welded to the extension plate (Pg. 3).
Huang does not recite;
Claim 1. The inner cap plate and outer cap plate are separable from each other and from the extension plate.
Claim 5. The extender of claim 1, wherein the extension plate comprises a first aperture and second aperture that, when the extension plate is disposed around the lifter arm, are adjacent the top edge and bottom edge, respectively.  
Claim 6. The extender of claim 5, wherein the inner cap plate and the outer cap plate each includes a top aperture, a bottom aperture and a retention aperture; wherein, when the inner cap plate and the outer cap plate are disposed on either side of the lifter arm and the extension plate, the top apertures are aligned with the first aperture, the bottom apertures are aligned with the second aperture, and the retention aperture is aligned with a lifter-arm retention aperture.  
Claim 7. The extender of claim 6, wherein the plurality of removable fasteners comprise a first fastener disposed through the top apertures and first aperture, a second fastener disposed through the bottom apertures and second aperture, and a third fastener disposed through the retention apertures and the lifter-arm retention aperture.
	However, Schlecht discloses a structure (Fig. 1) having a plurality of components, and further teaches that the structures can be joined by suitable means, such as a permanent means of welding or a removable means such as nut and bolt (Col. 2, Ln. 62-67).
Therefore, in view of Schlecht’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Huang’s means of fastening inner and outer cap plates to the extension plate by welding, to a fastening means of nut and bolt so that the inner and out cap plates could be removable after assembly.
It would have been further obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Huang’s welded inner cap plate, outer cap plate, and extension plate to include top and bottom apertures in the inner and outer cap plates aligned with first and second apertures in the lifter-arm so that the components could be easily detached and reassembled.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Schlecht, and further in view of McKee et al. (US 2017/0106792).
Claim 4. Huang does not recite the material mover is a backhoe.
	However, McKee discloses a material mover (10), and further teaches the material mover is a backhoe (Par. 0044 and Fig. 1).
Therefore, in view of McKee’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Huang’s material mover to be a backhoe so that the material mover could dig dip and narrow trenches.
 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Nair et al. (US 2018/0080191).
Huang does not recite;
Claim 8. The extender of claim 7, further comprising one or more spacers, each of the one or more spacers comprising a top-spacer aperture and a bottom-spacer aperture; wherein, when the one or more spacers are disposed adjacent the lifter arm and the extension plate and between the outer cap plate and the inner plate, the top-spacer aperture is aligned with the top apertures and first aperture, and the bottom-spacer aperture is aligned with the bottom-spacer apertures and second aperture.  
Claim 9. The extender of claim 1, further comprising one or more spacers, each of the one or more spacers comprising a spacer recess, wherein the one or more spacers are disposed adjacent the lifter arm and the extension plate and between the outer cap plate and the inner cap plate.  
Claim 10. The extender of claim 9, wherein the spacer recess is configured to fit snugly around the lifter arm of a specific make and model of a material mover.  
	However, Nair discloses a coupler (130) for a backhoe, and further teaches spacers (280 and 290) comprising a spacer recess (illustrated in Fig. 3) configured to fit snugly (Nair discloses lateral movement is minimized) so that the coupler could accommodate different style buckets (Par. 0006 and 0021, and Fig. 1 and 3).
Therefore, in view of Nair’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Huang’s extender to include spacers having spacer recesses so that the extender would fit different style lifter arms, and to configure the spacers so that they fit snuggly to minimize lateral movement.
It would have been further obvious to one of ordinary skill in the art to add additional apertures to the spacers to align with the existing apertures of the inner and outer cap plates and lifter arm so that the fasteners could be installed.

Claims 11-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of McKee.
Huang discloses;
Claim 11. A kit for extending a reach of a material mover, the kit comprising: 
an extender (Fig. 2) for a lifter arm of the material mover; the extender comprising 
(A) an extension plate (4) comprising 
(i) a recess (45) configured to be disposed around a top edge, a front edge, and a bottom edge of the lifter arm and 
(ii) an extended-lifter segment (segment of 4 beyond 3) with an implement-retention aperture (illustrated in Fig. 2) disposed at its end, opposite the recess; and 
(B) an inner cap plate (43) and an outer cap plate (44) that are disposed on either side of the lifter arm and extension plate; securing fasteners (7 and 51) configured to couple the lifter arm, the extension plate, the inner cap plate, and the outer cap plate (Pg. 1-5 of machine translation and Fig. 1-3).  
Huang is silent to;
Claim 11. An extended linkage configured to couple, on one end, to an implement that is removably attached to the extender through the implement-retention aperture, and on the other end, to an actuator of the material mover.
	However, McKee discloses a front-end loader having a lifter arm (16), bucket (18), and actuator (27), and further teaches an extended linkage (annotated Fig. 1) configured to couple, on one end, to an implement that is removably attached to the extender through the implement-retention aperture, and on the other end, to the actuator (Par. 0044-0047 and Fig. 1).
Therefore, in view of McKee’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Huang’s kit to include an extended link to provide desired tilting angle limits of the implement.
Huang discloses;
Claim 12. A method of extending a reach of a material mover, the method comprising: uncoupling the work implement from one or more lifter arms (implicitly disclosed); securing one or more extensions to each of the one or more lifter arms by (a) fastening, with a first fastener (7), an extension (4) to a corresponding lifter arm (2), though a lifter-arm retention aperture (21), and (b) further securing the extension to the corresponding lifter arm with one or more additional fasteners (51) adjacent the lifter-arm retention aperture and a bottom edge of the end of the corresponding lifter arm; coupling the work implement to the one or more extensions (this step is within the knowledge of one of ordinary skill in the art) (Pg. 1-5 of machine translation and Fig. 1-3). 
Claim 15. The method of claim 12, wherein uncoupling the work implement comprises removing one or more coupling pins (5) that couple the work implement to the one or more lifter arms (Pg. 2-4 of machine translation and Fig. 3).  
Claim 16. The method of claim 12, wherein each of the one or more extensions comprises an outer cap plate (44), an inner cap plate (43), and an extension plate (4); wherein the outer cap plate and the inner cap plate each comprise a retention aperture (41) configured to align with a corresponding lifter-arm retention aperture (Pg. 5 of machine translation and Fig. 3).  
Claim 18. The method of claim 16, wherein the extension plate has a recess (45) configured to fit around an end of the one or more lifter arms (Pg. 5 of machine translation and Fig. 3).  
Huang is silent to;
Claim 12. Uncoupling and removing a first linkage that couples a work implement to an actuator on the material mover; coupling a second linkage to the work implement and to the actuator, wherein the second linkage is longer than the first linkage.
Claim 13. The method of claim 12, wherein the work implement comprises a bucket.  
Claim 14. The method of claim 12, wherein the work implement comprises lifting forks.  
However, McKee discloses a front-end loader having a lifter arm (16), bucket (18), and actuator (27), and further teaches;
Claim 12. A first linkage (identified as “Extended Linkage,” annotated Fig. 1) that couples a work implement to an actuator on the material mover, wherein uncoupling is within the knowledge of one of ordinary skill in the art. 
Claim 13. The method of claim 12, wherein the work implement comprises a bucket (18) (Par. 0044 and Fig. 1).  
Claim 14. The method of claim 12, wherein the work implement comprises lifting forks (Par. 0017).
Therefore, in view of McKee’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Huang’s method of to include removing an extended link as it would have been a necessary component on a functional front loader, and to have included a bucket or lifting forks to expand the range of functions the material mover would be capable of performing.
Huang, in view of McKee is silent to coupling a second linkage to the work implement and to the actuator, wherein the second linkage is longer than the first linkage.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have replaced the first linkage with a second, longer linkage to maintain the previous pivot forward and pivot back angles of the implement.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of McKee, and further in view of Nair.
Huang does not recite;
Claim 17. The method of claim 16, wherein each of the one or more extensions further comprises one or more spacer plates that are configured to fit snugly around an end of the one or more lifter arms for a specific make and model of material mover.
However, Nair discloses a method of using a coupler (130) for a backhoe, and further teaches the method of using spacers (280 and 290) comprising a spacer recess (illustrated in Fig. 3) configured to fit snugly (Nair discloses lateral movement is minimized) so that the coupler could accommodate different style buckets (Par. 0006 and 0021, and Fig. 1 and 3).
Therefore, in view of Nair’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Huang’s method of using an extender to include the method of using spacers having spacer recesses so that the extender would fit different style lifter arms, and to configure the spacers so that they fit snuggly to minimize lateral movement.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of McKee, and further in view of Schlecht.
Huang further discloses that inner and outer cap plates have retention apertures (41), and a lift-arm retention aperture (21) (Fig. 1-2), and further discloses that inner and outer cap plates are welded to the extension plate (Pg. 3).
Huang does not recite;
Claim 19. The method of claim 16, wherein the extension plate has a first aperture and second aperture, and wherein each of the outer cap plate and the inner cap plate have top apertures and bottom apertures; wherein the first aperture is configured to be aligned with the top apertures, and the second aperture is configured to be aligned with the bottom apertures.  
Claim 20. The method of claim 19, wherein further securing the extension comprises securing the outer cap plate, the inner cap plate and the extension plate with a first securing fastener disposed through the first aperture and top apertures and with a second securing fastener disposed through the second aperture and bottom apertures.
However, Schlecht discloses a structure (Fig. 1) having a plurality of components, and further teaches that the structures can be joined by suitable means, such as a permanent means of welding or a removable means such as nut and bolt (Col. 2, Ln. 62-67).
Therefore, in view of Schlecht’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Huang’s means of fastening inner and outer cap plates to the extension plate by welding, to a fastening means of nut and bolt so that the inner and out cap plates could be removable after assembly.
It would have been further obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Huang’s welded inner cap plate, outer cap plate, and extension plate to include top and bottom apertures in the inner and outer cap plates aligned with first and second apertures in the lifter-arm so that the components could be easily detached and reassembled.

    PNG
    media_image2.png
    839
    1127
    media_image2.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6, 8, and 11-19 of U.S. Patent No. 11,035,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the cited claims.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,035,094 in view of McKee. 
The claim limitation “the material mover is a backhoe” is not anticipated by any of claims 1-20 of U.S. Patent No. 11,035,094.
However, McKee discloses a material mover (10), and further teaches the material mover has a backhoe (20) to move and excavate earth and other materials (Col. 1).
Therefore, in view of McKee’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the claimed invention of Application 17/337,374 to include the material moving being a backhoe to provide the operator with a digging option.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD P JARRETT/Primary Examiner, Art Unit 3652